
	
		III
		111th CONGRESS
		1st Session
		S. RES. 23
		IN THE SENATE OF THE UNITED STATES
		
			January 27, 2009
			Mr. Casey (for himself,
			 Mr. Specter, Ms. Snowe, and Ms.
			 Collins) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Honoring the life of Andrew
		  Wyeth.
	
	
		Whereas Andrew Wyeth was one of the most popular American
			 artists of the twentieth century, whose paintings presented to the world his
			 impressions of rural American landscapes and lives;
		Whereas Andrew Wyeth was born in Chadds Ford, Pennsylvania
			 on July 12, 1917, where he spent much of his life and where today stands the
			 Brandywine River Museum, a museum dedicated to the works of the Wyeth
			 family;
		Whereas Andrew Wyeth died the morning of January 16, 2009,
			 at the age of 91, in his home in Chadds Ford, Pennsylvania;
		Whereas it is the intent of the Senate to recognize and
			 pay tribute to the life of Andrew Wyeth, his passion for painting, his
			 contribution to the world of art, and his deep understanding of the human
			 condition;
		Whereas Andrew Wyeth was born the son of famed illustrator
			 N.C. Wyeth and grew up surrounded by artists in an environment that encouraged
			 imagination and free-thinking;
		Whereas Andrew Wyeth became an icon who focused his work
			 on family and friends in Chadds Ford and in coastal Maine, where he spent his
			 summers and where he met Christina Olson, the subject of his famed painting
			 Christina’s World;
		Whereas Andrew Wyeth’s paintings were immensely popular
			 among the public but sometimes disparaged by critics for their lack of color
			 and bleak landscapes portraying isolation and alienation;
		Whereas Andrew Wyeth’s works could be controversial, as
			 they sparked dialogue and disagreement in the art world concerning the natures
			 of realism and modernism;
		Whereas Andrew Wyeth was immensely patriotic and an
			 independent thinker who broke with many of his peers on the issues of the
			 day;
		Whereas Andrew Wyeth was a beloved figure in Chadds Ford
			 and had his own seat at the corner table of the Chadds Ford Inn, where
			 reproductions of his art line the walls;
		Whereas Andrew Wyeth received the Presidential Medal of
			 Freedom in 1963 and the Congressional Gold Medal of Honor in 1988;
		Whereas Andrew Wyeth let it be known that he lived to
			 paint and never lost his simplicity and caring for people despite his immense
			 fame and successful career; and
		Whereas the passing of Andrew Wyeth is a great loss to the
			 world of art, and his life should be honored with highest praise and
			 appreciation for his paintings which remain with us although he is gone: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes Andrew
			 Wyeth as a treasure of the United States and one of the most popular artists of
			 the twentieth century; and
			(2)recognizes the
			 outstanding contributions of Andrew Wyeth to the art world and to the community
			 of Chadds Ford, Pennsylvania.
			
